             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00181-MOC-WCM

DAVID SIMPSON and                            )
ELIZABETH SIMPSON                            )
                                             )              ORDER
                  Plaintiffs,                )
v.                                           )
                                             )
KENNETH SPENCER and                          )
AVERITT EXPRESS, INC.                        )
                                             )
                  Defendants.                )
                                             )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 8) filed by Ruth C. Smith. The Motion indicates that

Ms. Smith, a member in good standing of the Bar of this Court, is local counsel

for Plaintiffs and that she seeks the admission of Justin Peterson, who the

Motion represents as being a member in good standing of the Bar of the State

of Kentucky. It further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 8) and ADMITS Justin

Peterson to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                  Signed: August 13, 2021




     Case 1:21-cv-00181-MOC-WCM Document 10 Filed 08/13/21 Page 1 of 1
